Title: To Thomas Jefferson from William Short, 6 [March] 1788
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Feb. [i.e. Mch.] 6. 1788

The first post day for the Hague, since your departure, will be to morrow. This letter will then set out and carry agreeable news of the health of your daughter. She has continued mending uniformly since the favorable turn of her disorder of which you were a witness, and this morning when I was at the Convent I learned that nothing remained of the indisposition except a necessary weakness. Miss Jefferson told me she should write to you. I am to send for her letter this evening and shall inclose it in this. From her you will receive probably more exact details respecting all three of the young ladies.
I am told this morning that the Amsterdam Gazette mentions  Dr. Franklin’s death as a matter to be questioned and as being communicated by a vessel just arriving there from Philadelphia. Is it true that such a vessel has arrived there?
A new book has appeared this morning that occupies already all Paris—that is to say all the Novelty readers in Paris. It is Mr. Necker’s book, on the importance of religious opinions, one vol. in 8vo. very thick, I think upwards of 500. pages. In an advertisement at the beginning he takes notice of M. de Calonnes last memoire and promises to answer it victoriously and support by incontestable evidence the truths of the compte rendu. To this advertisement he has put his name.
I hope you are now as far advanced in your journey as you hoped to be and that I shall have the pleasure of hearing that you arrived there well, and in time to meet Mr. Adams. Adieu, my dear Sir and believe me with sentiments of the most perfect sincerity Your friend & servant,

W. Short

